Exhibit 10.1

 

TechCXO Accelerate the Vision.



 



Consulting Services Proposal For Sonoma Pharmaceuticals

 

Objectives

 

Sonoma Pharmaceuticals seeks an experienced CFO to support the company’s rapid
growth. TechCXO can provide flexible assistance throughout this process. I can
act as your CFO and as a member of your management team.

 

Below are several areas where I can provide financial leadership:

 

1.Assess and make recommendations to improve the company’s processes and
controls.

2.Lead and drive the budgeting, forecasting and review process. Make adjustments
based on variance analyses with the team.

3.Manage the company’s reporting requirements for its collaborations and grants.

4.Manage board relations for all finance-related items.

5.Lead the SEC reporting and financial audit.

6.Will Sign and Accept Responsibility as defined by the Securities & Exchange
Commission as the “Principal Financial Officer” and “Principal Accounting
Officer” of Sonoma Pharmaceuticals (NASDAQ: SNOA)

7.Support the team’s fundraising efforts as needed.

8.Help develop a comprehensive set of key performance indicators and ensure they
are produced in a timely and accurate manner.

9.Provide assistance with operational/administrative tasks which might include:
legal, IT, facilities, general admin, as well as human resource functions.

 

Timing, Scope and Staffing

 

TechCXO’s services are provided on an hourly basis. My rate structure for this
engagement is:



CFO consulting services $225 per hr. Additional Equity $25,000 in common stock,
to be issued in two equal tranches. The first tranche will be issued as soon as
practicable after signing of this Agreement (with the closing stock price on the
grant date as measure for the number of shares) and the second tranche will be
issued on or after 10/14/2020 (with the closing stock price on the grant date as
measure for the number of shares). The grant (regardless of issue date) will
vest in three years, with the first third vesting on 4/14/2021, second third
will vest on 4/14/2022 and remaining third will vest on 4/14/2023. If Client
terminates Consultant prior to 4/14/2021, all stock shall vest immediately on
the termination date. If Client terminates Consultant on or after 4/14/2021,
including by not renewing this Agreement, all unvested stock shall be forfeited.
If Consultant terminates all unvested stock shall be forfeited. Support Staff –
if requested TBD     Expenses* Billed as incurred

 

 

 

Once I take on a project, I give 110% and make myself available in person and
via email and phone to ensure continuity in our efforts.

 

 

 

 1 

 



 

Consulting Services Agreement

 

The below designated Client (“Client”) acknowledges and agrees that the services
performed by TechCXO, LLC are governed by the Terms and Conditions (FY 2019)
attached hereto and incorporated as part of this Consulting Services Agreement
(“Agreement”). The terms of the accompanying Consulting Services Proposal are
hereby incorporated by reference and made a part hereof, to the extent not
inconsistent with or contrary to any provision herein. In the event of any
conflict, the terms of this Agreement shall prevail.

 

Agreement to the terms and conditions is indicated by specification of the
required information below and signature of authorized agents for both TechCXO,
LLC, and Client.

 

Effective Date of this Agreement:   April 14, 2020                              
                 

 

Executed by Client:   Executed by TechCXO, LLC:       Signature: /s/ Amy Trombly
  Signature: /s/ R. Grant Edwards           Date: 4/20/2020   Date: 4/16/2020  
        Printed Name: Amy Trombly   Printed Name: R. Grant Edwards          
Title: CEO   Title: Partner

 

 

 

 

 



 2 

 

 

Terms and Conditions

 

1.Consulting Services

 

TechCXO, LLC (“TechCXO”) will provide consulting services and executive talent
pursuant to the scope of services provided in the accompanying proposal or work
order, and under the terms and conditions of this Consulting Services Agreement
(“Agreement”). Any changes to the Agreement shall be documented and approved by
TechCXO and Client in writing and attached to the Agreement. Scheduled service
dates will be agreed upon mutually, subject to availability of TechCXO
personnel.

 

2.Status of Parties

 

TechCXO and its principals, employees, agents and subcontractors (collectively,
“Consultants”) shall be, and at all times during this Agreement shall remain, an
independent contractor in relationship to the Client. Consultants shall not have
any rights to the Client’s usual employee fringe benefits, including, but not
limited to, worker's compensation benefits, and in no event is any contract of
agency or employment intended by this Agreement. Except to the extent authorized
by the Client’s Board of Directors in writing, and consistent with the scope of
the services under this Agreement, Consultants shall have no authority to bind,
obligate, or commit the Client by any agreement, promise, or representation in
any manner whatsoever.

 

3.Incidental Expenses

 

Client shall reimburse TechCXO for actual, reasonable travel, lodging, and
out-of-pocket expenses incurred with Client’s prior written approval. Mileage
rates will conform to the IRS standard rate schedule.

 

4.Fees, Invoicing, and Payment

 

TechCXO’s fees (hourly and fixed) and payment terms are stated in the
accompanying proposal or work order, and are subject to periodic adjustment (but
in the case of hourly rates, not more often than once every twelve (12) months).
Invoices will normally be issued on a semi-monthly basis, unless otherwise
provided. Fees for services shall be payable when invoiced, and shall be deemed
overdue if they remain unpaid 31 days after the date of invoice. Overdue fees
shall be subject to a late payment of one and one half percent (1.5%) per month
for each month where payment is not received. Client’s failure to make timely
payments under this Agreement may be considered by TechCXO a material breach of
this Agreement, which may result in suspension of consulting services to Client.

 

If Client’s procedures require that an invoice be submitted against a purchase
order before payment can be made, Client will be responsible for issuing such
purchase order 30 days before the payment due date. If TechCXO has to collect
past due sums under this agreement, then it shall also be entitled to collect
its reasonable collection costs, interest and attorney’s fees. Payments are due
regardless of any third party action or responsibilities of Client.

 

Remit to Address:     TechCXO, LLC

1911 Grayson Highway, Suite 8/122

Grayson, GA 30017

 

5.Term of Agreement

 

The initial term of this Agreement shall be one (1) year from the date executed,
unless specifically stated otherwise in writing. The parties may terminate the
engagement as outlined in Section 12.

 

 

 



 3 

 

 

6.Client Obligations

 

As part of the engagement under this Agreement, Client will furnish or make
available any company plans, product information, financial information, and
other relevant resources, and provide access to necessary personnel, as
requested by TechCXO to enable the performance of the consulting services.
TechCXO fees are based on anticipated cooperation from Client personnel and the
assumption that unexpected circumstances will not be encountered during the
engagement. Other resources, such as Internet access while present on Client
premises and adequate work space facilities, shall be as agreed with Client. If
significant unexpected circumstances occur, the parties will discuss a new fee
estimate before TechCXO incurs additional costs.

 

7.Changes in Scope

 

The scope of the engagement is stated in the accompanying proposal or work
order, and shall be the only services provided under this Agreement. In the
event that Client seeks to change the scope of the engagement, Client shall
discuss such proposed changes with TechCXO. If TechCXO elects to perform such
changes to the engagement, the parties shall work together in good faith to come
to new terms on the scope of the engagement. Any changes in scope shall be
mutually agreed upon in writing prior to commencement of the change. This
includes any required changes in engagement responsibilities, fees and schedule.
TechCXO shall not be obligated to perform any differing or additional consulting
services unless the parties have mutually agreed upon and executed a written
change order or amendment to this Agreement. TechCXO shall be entitled to an
adjustment in fees based on the change in scope of the engagement. TechCXO will
provide an estimate for the change in a timely manner and the Client shall
approve or disapprove this change in a timely manner.

 

8.Taxes

 

The fees quoted in the accompanying proposal or work order do not include taxes.
TechCXO and Consultant shall be responsible for any federal, state, or local
taxes based on the services provided under this Agreement.

 

9.Rights to Work Product

 

All deliverables under this Agreement shall be considered works-made-for-hire
(“Deliverables”) and all ownership rights relating to the Deliverables shall
vest in Client. Nothing herein shall be construed to grant TechCXO any right or
license to use the confidential, proprietary information of Client.
Notwithstanding the provisions of this section, any intellectual or other
property, including but not limited to tools, business processes, work products,
methodologies, techniques, trade secrets, works of authorship, standard training
material, courseware, third party or open source software, or content which (i)
is not customized specifically for Client; (ii) does not contain any Client
confidential or proprietary information; and (iii) was developed by TechCXO
prior to the execution of this Agreement, and used in the performance of its
obligations in creating the Deliverables pursuant to this Agreement (“TechCXO
Property”), belongs to and remains the property of TechCXO. TechCXO hereby
grants to Client a worldwide, nonexclusive, irrevocable, perpetual, royalty-free
license to use, copy, distribute, display, modify and make derivative works of
all such TechCXO Property in accordance with this Agreement.

 

10.Warranty and Disclaimers

 

TechCXO warrants that its services provided pursuant to this Agreement will be
performed in a timely and professional manner consistent with generally-accepted
industry standards. Any modifications made to work products or services provided
by TechCXO that are not authorized and executed by TechCXO shall void the
warranty.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION, TECHCXO EXPRESSLY DISCLAIMS AND
CLIENT EXPRESSLY WAIVES ANY AND ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION, ALL SERVICES AND DELIVERABLES ARE
PROVIDED “AS IS.” TECHCXO IS PROVIDING SERVICES TO ASSIST CLIENT. CLIENT IS
RESPONSIBLE FOR REVIEWING THE DELIVERABLES TO ENSURE THEIR ACCURACY AND
COMPLETENESS AND FOR THE RESULTS OBTAINED FROM ITS USE OF THE DELIVERABLES.

 

 

 

 4 

 



11.Limitation of Remedies

 

Client’s sole and exclusive remedy for any claim against TechCXO and its
Consultants with respect to the quality of the services provided by TechCXO
under this Agreement shall be, at TechCXO’s option, re-performance of the
consulting services or termination of the engagement and return of the portion
of the fees paid to TechCXO by Client for the nonconforming portion of the
consulting services

In order to receive warranty remedies, deficiencies in the services must be
reported to TechCXO in writing within 60 days of completion of that portion of
the services. In the absence of any such notice, the services shall be deemed
satisfactory to and accepted by Client.

 

12.Termination of Agreement

 

Unless stated otherwise in the proposal or work order applicable to the services
under this Agreement, either party can terminate this Agreement without cause
upon thirty (30) days written notice to the other party prior to the expiration
of the then-current term. Either party can terminate this Agreement for cause if
either party considers the other party is not performing its obligations in
accordance with the terms of this Agreement, and provides written notice to the
other party of such non-performance. The party receiving such written notice
will have fifteen (15) days from the date of notice receipt to correct the
situation. If the situation is not corrected, the Agreement can be terminated
immediately upon written notice. Upon termination of this Agreement, TechCXO
will immediately cease performing any consulting services, and Client will pay
TechCXO for all services provided and expenses incurred through the date of
termination.

 

13.TechCXO Consultants

 

In the event Client believes that any TechCXO Consultant is failing to perform
the services in a satisfactory manner or believes that the Consultant is not
technically qualified, Client shall notify TechCXO as to the reasons for such
failure. Upon receipt of notice or as soon as reasonably practical thereafter,
Client and TechCXO shall mutually determine the best course of action to take to
resolve such failure, which action may include replacing such Consultant at no
cost to Client. Should Client request that a TechCXO Consultant be replaced for
any reason other than job performance or technical qualification, an additional
cost may be assessed to Client. This cost will be mutually agreed to in writing
prior to replacement of the Consultant.

Due to the limited nature of TechCXO’s engagement, unless expressly stated in
the accompanying proposal or work order, TechCXO and its Consultants shall not
be solely responsible for the financial and accounting functions of Client even
if acting in a “CFO” or similar executive role. TechCXO and its Consultants are
acting solely in a consulting capacity, and the scope of the engagement is
expressly limited to the responsibilities set forth in the accompanying proposal
or work order.

 

14.Force Majeure

 

Neither party shall be responsible for any failure to perform or delay in
performing any of its obligations under this Agreement where and to the extent
that such failure or delay results from causes outside the reasonable control of
the party. Such causes shall include, without limitation, Acts of God or of the
public enemy, acts of the government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, freight embargoes,
civil commotions, or the like; however, the parties are aware of the current
COVID-19 pandemic and consider this pandemic not to be a force majeure event.
Notwithstanding the above, strikes and labor disputes shall not constitute an
excusable delay for either party under this Agreement.

 

15.Non-Solicitation of Employees

 

Each party agrees not to solicit, offer, or promise employment or employ the
other party’s employees (full-time employees, Consultants or contractors) during
the term of the Agreement and for a period of one (1) year following termination
of this Agreement for any reason, unless prior written consent is received from
the non-hiring party. In the event an employee is solicited, offered employment
or hired in violation of this Agreement, the breaching party shall pay to the
other party as liquidated damages a fee equal to 50% of the employee’s yearly
compensation within 30 days of written notice of such violation.

 

 

 



 5 

 

 

16.Limitation of Liability

 

UNDER NO CIRCUMSTANCES AND UNDER NO LEGAL THEORY (WHETHER IN CONTRACT, TORT,
NEGLIGENCE OR OTHERWISE) WILL EITHER PARTY TO THIS AGREEMENT, OR THEIR
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR CONSULTANTS BE LIABLE TO
THE OTHER PARTY OR ANY THIRD PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, CONSEQUENTIAL, PUNITIVE OR OTHER SIMILAR DAMAGES, INCLUDING LOST
PROFITS, LOST SALES, LOST FUNDING OR INVESTMENT, LOST BUSINESS, LOST DATA,
BUSINESS INTERRUPTION OR ANY OTHER LOSS INCURRED BY THE OTHER PARTY OR SUCH
THIRD PARTY IN CONNECTION WITH THIS AGREEMENT OR THE CONSULTING SERVICES,
REGARDLESS OF WHETHER A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF OR COULD
HAVE FORESEEN SUCH DAMAGES.

 

CLIENT AGREES THAT TECHCXO’S TOTAL LIABILITY ARISING OUT OF THIS AGREEMENT OR
OTHERWISE IN CONNECTION WITH ANY CONSULTING SERVICES, SHALL IN NO EVENT EXCEED
THE FEES PAID BY CLIENT TO TECHCXO PRIOR TO THE FIRST EVENT OR OCCURRENCE GIVING
RISE TO SUCH LIABILITY, AND SHALL IN NO EVENT EXCEED THE TOTAL AMOUNT OF FEES
PAID BY CLIENT TO TECHCXO UNDER THIS AGREEMENT. EACH PARTY ACKNOWLEDGES AND
AGREES THAT THE ESSENTIAL PURPOSE OF THIS SECTION IS TO ALLOCATE THE RISKS UNDER
THIS AGREEMENT BETWEEN THE PARTIES AND LIMIT POTENTIAL LIABILITY GIVEN THE FEES,
WHICH WOULD HAVE BEEN SUBSTANTIALLY HIGHER IF TECHCXO WERE TO ASSUME ANY FURTHER
LIABILITY OTHER THAN AS SET FORTH HEREIN. TECHCXO HAS RELIED ON THESE
LIMITATIONS IN DETERMINING WHETHER TO PROVIDE CLIENT THE CONSULTING SERVICES
PROVIDED FOR IN THIS AGREEMENT.

 

TechCXO shall not be liable for any deficiency in performance of consulting
services to the extent resulting from acts or omissions of the Client, including
but not limited to, Client’s failure to provide accurate information, timely
assistance, relevant resources or necessary personnel requested by TechCXO to
enable the performance of the consulting services. TechCXO also shall not liable
for any deficiency in performance of consulting services to the extent that it
does not directly supervise and/or manage staffing personnel provided to Client
by TechCXO, or Client refuses to engage or allow a TechCXO Partner to be
involved in the oversight and/or performance of the consulting services.

 

17.Indemnification

 

Each party shall indemnify and hold the other harmless against any and all
third-party claims, costs, expenses, losses, and liabilities claimed by third
parties, arising out of misrepresentations, acts, or omissions of the
indemnifying party, and Client shall indemnify and hold TechCXO harmless against
any and all third party claims, costs, expenses, losses, and liabilities claimed
by third parties, arising out of the providing of the products or services
referenced in this Agreement, except for instances of fraud, gross negligence,
or willful misconduct.

 

18.Nondisclosure

 

By virtue of this Agreement, the parties may have access to information that is
confidential to one another (“Confidential Information”). For purposes of this
Agreement, Confidential Information may include, but is not limited to,
information regarding proprietary methods and products, potential product and/or
service offerings, source code, designs, documentation, customer names, customer
data, business plans, financial analysis, future plans and pricing, the
marketing or promotion of any product, and business policies and practices. The
parties agree, both during the term of this Agreement and for a period of two
(2) years after termination, for any reason, of this Agreement and of all work
orders hereunder, to hold each other's Confidential Information in strict
confidence. The parties agree not to make each other's Confidential Information
available in any form to any third party or to use each other's Confidential
Information for any purpose other than the performance of this Agreement. Each
party agrees to take all reasonable steps to ensure that Confidential
Information is not disclosed or distributed in violation of the provisions of
this Agreement, except a disclosure pursuant to any judicial or government
request or order. The parties hereby acknowledge (1) the unique nature of the
protections and provisions set forth in this provision, (2) that a party will
suffer irreparable harm if the other party breaches any of said protections of
this provision, and (3) that monetary damages will be inadequate to compensate
the party for such breach. Therefore, if a party breaches this provision, then
the aggrieved party shall be entitled to injunctive relief, in addition to any
other remedies at law or equity, to enforce such provision.

 

 

 

 



 6 

 

 

19.Arbitration

 

Except for attempts by TechCXO to collect amounts owed under this Agreement, or
attempts by either party to enforce the provisions of Section 18, which may be
pursued, among other ways, through the federal and state judicial systems, any
controversy, dispute, or claim of whatever nature arising out of, in connection
with, or in relation to the interpretation, performance, or breach of this
agreement, including any claim based on contract, tort, or statute, shall be
resolved, at the request of any party to this agreement, by final and binding
arbitration administered by and in accordance with the then existing rules and
procedures of the American Arbitration Association, as the exclusive method of
dispute resolution. The arbitration shall take place in Fulton County, Georgia.
Judgment upon any reward rendered by the arbitrator may be entered by any state
or federal court having jurisdiction thereof.

 

20.Notice

 

Any notice required or permitted to be given by one party to the other shall be
deemed to be given when notice is mailed via certified mail with the United
States Postal Service with sufficient postage prepaid, or by recognized courier
service with verification of delivery, addressed to respective party to whom
notice is intended at the address specified above in this Agreement.

 

21.Governing Law

 

This Agreement shall be governed by the laws of the State of Georgia without
regard to its choice of laws rules. Any dispute arising out of or relating to
this Agreement shall be determined by a federal or state court in the State of
Georgia. The parties hereby submit to the jurisdiction of such courts.

 

22.Severability

 

If any provision of this Agreement is held by final judgment of a court of
competent jurisdiction to be invalid, illegal, or unenforceable, such invalid,
illegal, or unenforceable provision shall be severed from the remainder of this
Agreement, and the remainder of this Agreement shall be enforced. In addition,
the invalid, illegal, or unenforceable provision shall be deemed to be
automatically modified, and, as so modified, to be included in this Agreement,
such modification being made to the minimum extent necessary to render the
provision valid, legal, and enforceable. Notwithstanding the foregoing, however,
if the severed or modified provision concerns all or a portion of the essential
consideration to be delivered under this Agreement by one party to the other,
the remaining provisions of this Agreement shall also be modified to the extent
necessary to equitably adjust the parties' respective rights and obligations
hereunder.

 

23.Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together constitute a singled integrated document.
Facsimile transmissions of the signature page shall be binding upon the parties.

 

24.Entire Agreement

 

This Agreement constitutes the complete agreement between the parties and
supersedes all previous agreements or representations, written or oral, with
respect to the services and terms described herein. This Agreement may not be
modified or amended except in writing signed by a duly authorized representative
of each party.

 

 



 7 

 

